                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

DR. JOSEPH ASKEW, ASKEW’S DAY CARE, )
INC., NATHANIEL BAKER, GORDON WADE, )
and CURTIS WASHINGTON,               )
                                     )
                      Plaintiffs,    )
                                     )                            JUDGMENT IN A
                                     )                            CIVIL CASE
v.                                   )                            CASE NO. 4:19-cv-13-D
                                     )
CITY OF KINSTON, GREG DEMPSEY,       )
JASON BAKER, JACKIE ROGERS, and ADAM )
SHORT,                               )
                                     )
                      Defendants.    )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motion to dismiss [D.E. 23] and DISMISSES plaintiffs' complaint without prejudice for lack
of subject-matter jurisdiction. The court DECLINES to address defendants' arguments under
Rule 12(b)(2), (4), and (5). The court DENIES plaintiffs' motion for a TRO or preliminary
injunction [D.E. 11] and plaintiffs' motion for a jury trial [D.E. 13].




This Judgment Filed and Entered on May 15, 2019, and Copies To:
Ralph T. Bryant, Jr.                                   (via CM/ECF electronic notification)
Dan McCord Hartzog, Jr.                                (via CM/ECF electronic notification)
Katherine Barber-Jones                                 (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
May 15, 2019                                   (By) /s/ Nicole Sellers
                                                        Deputy Clerk
